DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-30 as originally amended and/or filed on 10/18/2018.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 19 April 2016 (20160419).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to U.S. National Phase of International Patent Application No. PCT/EP2017/058284, filed 6 April 2017, which claims priority to German Patent Application No. 10 2016 206 604.8, filed 19 April 2016 (20160419).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 06/25/2020, 04/03/2020 and 10/18/2018 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 11-17 and 22-26 is/are rejected under 35 U.S.C. 102 as being anticipated by DE 4116839 A1 to Bosch (10/18/2018 IDS FPD Cite No. 1).

Regarding claim 1 Bosch teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    767
    705
    media_image1.png
    Greyscale

and associated descriptive texts 
“Abstract
An active suspension system for use in road vehicle systems has a variable spring (6) and dampers (3) located between the body mass (Ma) and the road wheel mass (Mr). The acceleration of the spring mass (Ma) is measured by 

Figs. 1, 2 and 3 respectively show in the left part the steu to ernde or controlled damping and / or suspension system for a wheel unit. Position 1 denotes the vehicle body with the proportional mass Ma. Position 2 represents the wheel with the proportional wheel mass Mr and position 5 a spring with the spring constant Cr. The roadway is designated with position 4. A damper 3 with the damping constant d, with a spring 6 (spring constant C) arranged in parallel, represents the chassis to be controlled or regulated. The damper 3 and / or the spring 6 are designed to be adjustable. With position 8 are 1. Sensor means for detecting 1. signals Xa '', which represent the acceleration of the structure, and position 7 represents 2. Sensor means for detecting 2. Signals Xar, Xar 'or dP, the represent relative movements between the vehicle body and the wheels. 

Since the body speed and / or the body path is required as signals for the control or regulation of the chassis, the first means 9 with the transfer function G1 (s) have an integrating behavior. In addition to this behavior, the first means 9 preferably have high- and / or low-pass behavior in order to filter out the useful signals from the first signals Xa '', which due to the design of the acceleration sensors only reflect the high-frequency parts of the vehicle body acceleration Xa ''“

a method for adjusting damper hardness of a vibration damper of a wheel (Position 2 represents the wheel with the proportional wheel mass Mr) of a transportation vehicle (Position 1 denotes the vehicle body with the proportional mass Ma), 
wherein a control device (controller (14)) of the transportation vehicle: 
produces a body movement signal (With position 8 are 1. Sensor means for detecting 1. signals Xa '') based on a first sensor signal from a first sensor unit (accelerometer (8)) that is joined to a body of the transportation vehicle so as to move with the body in figure 1 above;

produces a speed signal (X’aV) describing a speed of the body based on the body movement signal (X”) and the wheel movement signal (Xar), and 
produces an actuation signal (d) for adjusting the damper hardness using the speed signal,
wherein the body movement signal is filtered by means of a first filter unit 11 with a high-pass characteristic or bandpass characteristic and/or the wheel movement signal is filtered by a second filter unit 12 with a low-pass characteristic:
“The weightings shown in equations (1) to (4) are carried out by multiplication by factors V1 and V2 in the 1st and 2nd multiplication units 12 and 13 . This takes place before the additive linking of the output signals of the 1st and 2nd means 9 and 10 in the 1st linking means 13 . As shown in FIG. 1, the weightings can be done by multiplications by V1 and V2 in the 1st and 2nd multiplication units 12 and 13 . The weightings can also take place before and / or within the processing of the signals in the 1st and / or 2nd means 9 and / or 10 .”.  

Regarding claim 2 and the limitation the method of claim 1, wherein the first sensor signal is an acceleration signal of an acceleration sensor that detects an acceleration of the body in the vertical direction see Figure 1 above wherein it is understood that the body is accelerating in the vertical direction.  

Regarding claim 3 and the limitation the method of claim 1, wherein the second sensor signal is a travel signal of a wheel travel sensor that detects a compression travel of the vibration damper see sensor 7 and associated descriptive texts regarding figure 1 above .  

Regarding claim 4 and the limitation the method of claim 1, wherein a frequency limit of the second filter unit is lower than a lower frequency limit of the first filter unit see the bandpass filters 11 and 12 associated descriptive texts regarding Figure 1 above.  

Regarding claim 5 and the limitation the method as claimed in of claim 4, wherein the frequency limit of the second filter unit lies in a range from 0.5 Hz to 5 Hz see:
“If one uses the signals of a body acceleration sensor Skyhook regulation, so is the quality of control or regulation in the low frequency range (approx. 0.1 to 1 Hz) of the vehicle body restricted movement. This is because the Signals from the acceleration sensors used to avoid Offset and drift effects through filter units with high-pass Transmission behavior can be filtered.” 

Regarding claim 6 and the limitation the method of claim 4 wherein a transition region is formed between the frequency limits of the two filter units,
wherein merging occurs between the respective profiles of the first filter unit and the second filter unit see:
“The aim of this invention is to process the processed 1st signals Xa '' missing low-frequency information through a defined over storage with the 2nd signals Xar, Xar 'and / or dP of the spring deflection and / or the compression speed and / or the pressure differences in the shock absorber, as these signals lower the required contain frequency components. Through this overlay you get to completed vehicle body movement signals. Such a ver Complete vehicle body movement signal can be, for example to complete the low-frequency shares ("Groundhook" shares) Digt construction speed signal Xav 'and / or around the low frequency components ("Groundhook" components) completed construction be the Xav path signal.”. 

Regarding claim 11 and the limitation the a control device for at least one vibration damper having an adjustable damper hardness for a corresponding wheel of a plurality of wheels of a transportation vehicle, 


and a second sensor signal from a second sensor unit provided for each wheel of the plurality of transportation vehicle wheels, 
wherein the second sensor units that detects wheel position relative to the transportation vehicle body, and 
wherein the second sensor units output an actuation signal for each wheel for adjusting the damper hardness in the at least one vibration damper, 
wherein the control device:
adjusts damper hardness of the at least one vibration damper by producing a body movement signal based on the first sensor signal from the first sensor unit joined to the body of the transportation vehicle to move with the body; 
produces a wheel movement signal based on the second sensor signal of the second sensor unit that detects wheel position of the respective wheel relative to the body; 
produces a speed signal describing a speed of the body based on the body movement signal and the wheel movement signal; and produces an actuation signal for adjusting the damper hardness using the speed signal, 
wherein the body movement signal is filtered by a first filter unit with a high-pass characteristic or bandpass characteristic and/or the wheel movement signal is filtered by a second filter unit with a low-pass characteristic see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Regarding claim 12 and the limitation a transportation vehicle with wheels, each comprising a vibration damper having an adjustable damper hardness, and with a first sensor unit that is joined to a body of the transportation vehicle to move with said body, and with a respective second sensor unit per wheel that detects a wheel position of the wheel relative to the body,
wherein the control device;
adjusts damper hardness of the at least one vibration damper by producing a body movement signal based on the first sensor signal from the first sensor unit joined to the body of the transportation vehicle to move with the body; 
produces a wheel movement signal based on the second sensor signal of the second sensor unit that detects wheel position of the respective wheel relative to the body; 
produces a speed signal describing a speed of the body based on the body movement signal and the wheel movement signal; and 
produces an actuation signal for adjusting the damper hardness using the speed signal, 
wherein the body movement signal is filtered by a first filter unit with a high-pass characteristic or bandpass characteristic and/or the wheel movement signal is filtered by a second filter unit with a low-pass characteristic see the rejection of corresponding parts of claim 1 above incorporated herein by reference.   

Regarding claim 13 and the limitation the control device of claim 11, wherein the first sensor signal is an acceleration signal of an acceleration sensor that detects an 
 
Regarding claim 14 and the limitation the control device of claim 11, wherein the second sensor signal is a travel signal of a wheel travel sensor that detects a compression travel of the vibration damper see the rejection of corresponding parts of claim 3 above incorporated herein by reference.  

Regarding claim 15 and the limitation the control device of claim 11, wherein a frequency limit of the second filter unit is lower than a lower frequency limit of the first filter unit see the rejection of corresponding parts of claim 4 above incorporated herein by reference.  

Regarding claim 16 and the limitation the control device of claim 15, wherein the frequency limit of the second filter unit lies in a range from 0.5 Hz to 5 Hz see the rejection of corresponding parts of claim 5 above incorporated herein by reference.  

Regarding claim 17 and the limitation the control device of claim 15, wherein a transition region is formed between the frequency limits of the two filter units, wherein merging occurs between the respective profiles of the first filter unit and the second filter unit see the rejection of corresponding parts of claim 7 above incorporated herein by reference.    

Regarding claim 22 and the limitation the transportation vehicle of claim 12, wherein the first sensor signal is an acceleration signal of an acceleration sensor that detects an acceleration of the body in the vertical direction see the rejection of corresponding parts of claim 2 above incorporated herein by reference.  
 
Regarding claim 23 and the limitation the transportation vehicle of claim 12, wherein the second sensor signal is a travel signal of a wheel travel sensor that detects a compression travel of the vibration damper see the rejection of corresponding parts of claim 3 above incorporated herein by reference.  
  
Regarding claim 24 and the limitation the transportation vehicle of claim 12, wherein a frequency limit of the second filter unit is lower than a lower frequency limit of the first filter unit see the rejection of corresponding parts of claim 4 above incorporated herein by reference.  

Regarding claim 25 and the limitation the transportation vehicle of claim 24, wherein the frequency limit of the second filter unit lies in a range from 0.5 Hz to 5 Hz see the rejection of corresponding parts of claim 5 above incorporated herein by reference.  
  
Regarding claim 26 and the limitation the transportation vehicle of claim 24, wherein a transition region is formed between the frequency limits of the two filter units, wherein merging occurs between the respective profiles of the first filter unit and the second filter .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 7, 8, 18, 19, 27 and 28 is/are rejected under 35 U.S.C. 102 as being anticipated by DE 4116839 A1 to Bosch (10/18/2018 IDS FPD Cite No. 1) as applied to the claims above in view of  DE102014208323 A1 to Bayerische (10/18/2018 IDS FPD Cite No. 7).

Regarding claim 7 Bosch does not appear to expressly disclose however Bayerische teaches in para [0027]:
“The central controller uses significant vehicle and sensor sizes in order to determine a suitable setpoint for the force and / or the speed value of the damper as a result of the situation. The situation is determined by the road condition or the operating situation of the vehicle. The respective setpoint is then transferred by means of a bus system (eg at a cycle of 400 Hz) to the actuator-bound control. Thus, the central control can significantly influence the Aktuatorstellkräfte or the desired movement of the actuator at any time. A Aufbauführung or roll stabilization can be achieved by actively influencing the force interface. An external target specification due to ground bumps lying ahead may likewise take place via the desired speed interface. “
 
wherein a vertical speed of the body is adjusted to a current value of a setpoint value signal by the actuation signal and the speed signal is used as an actual value signal for control.  

Accordingly, the prior art references teach all of the claimed elements.

roll stabilization”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, vibrations would be dampened. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bayerische to the prior art of Bosch as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 8 Bosch does not appear to expressly disclose however Bayerische teaches wherein the setpoint value signal is determined using a height profile of a driving surface lying ahead of the transportation vehicle and the height profile is detected by a detection unit in paras [0015 and 25]:
“In this way, a third signal of a sensor for detecting a road surface condition (eg a camera, a distance sensor based on LIDAR or ultrasound) can be evaluated in order subsequently to send different first signals to the actuator arrangements. In this way, the best possible and predictive adjustment of the suspension damping can be done in the future with individual wheels in contact with the roadway surfaces. In the event of a malfunction of the control unit or a communication connection with the actuator arrangements, the basic function range defined by the number of first characteristic curves remains within the 

According to the invention, a known damping system of a means of locomotion is to be expanded by a central control and the various controller components for the different controller tasks are separated. The central control takes over the Aufbauführung (stabilization of the body) and roll stabilization, but can also be extended to other functions. For example, a sensor camera system for analyzing the road ahead of the vehicle can be integrated (so-called "preview"). In this way, the upcoming road course can be detected and each damper can be controlled anticipatory.” 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of “anticipatory control of each damper based on upcoming road course”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, vibrations would continue to be dampened based on upcoming road course . 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bayerische to the prior art of Bosch as explained above as merely performing the same function as it does separately and being 

Regarding claim 18 and the limitation the control device of claim 11, wherein a vertical speed of the body is adjusted to a current value of a setpoint value signal by the actuation signal and the speed signal is used as an actual value signal for control see the rejection of corresponding parts of claim 7 above incorporated herein by reference.  

Regarding claim 19 and the limitation the control device of claim 18, wherein the setpoint value signal is determined using a height profile of a driving surface lying ahead of the transportation vehicle and the height profile is detected by a detection unit see the rejection of corresponding parts of claim 8 above incorporated herein by reference.  

Regarding claim 27 and the limitation the transportation vehicle of claim 12, wherein a vertical speed of the body is adjusted to a current value of a setpoint value signal by the actuation signal and the speed signal is used as an actual value signal for control see the rejection of corresponding parts of claim 7 above incorporated herein by reference.  
Regarding claim 28 and the limitation the transportation vehicle of claim 27, wherein the setpoint value signal is determined using a height profile of a driving surface lying ahead of the transportation vehicle and the height profile is detected by a detection unit see the rejection of corresponding parts of claim 8 above incorporated herein by reference.  
  
Claims 9, 10, 20, 21, 29 and 30 is/are rejected under 35 U.S.C. 102 as being anticipated by DE 4116839 A1 to Bosch (10/18/2018 IDS FPD Cite No. 1) as applied to the claims above in view of DE102014208323 A1 to Bayerische (10/18/2018 IDS FPD Cite No. 7) as applied to the claims above and further in view of US 5483448 A to Liubakka; Michael K. et al..

Regarding claim 9 the combination of Bosch above does not appear to expressly disclose however Liubakka teaches wherein the actuation signal is determined based on a difference between the actual value signal and the setpoint value signal based on a cost function wherein a jolt in the body of the transportation vehicle resulting from a change in the vertical speed is assessed by the cost function in relation to a comfort value and a driving safety value and/or a resulting compression travel of the vibration damper in:
“(1) FIELD OF THE INVENTION

(2) This invention relates to vehicle suspension systems for movably mounting wheels on a vehicle body in optimum ways to enhance passenger comfort and improve the vehicle's handling characteristics.

(3) BACKGROUND OF THE INVENTION

(4) Adaptive suspension systems operate to alter the characteristics of a vehicle suspension system in response to varying road inputs such as vehicle body acceleration and wheel travel. In general, adaptive suspension systems utilize a pressurized fluid which is provided to suspension units, one at each vehicle wheel, to dissipate and/or counteract undesirable external forces. Typically such systems operate under the control of an electronic controller which senses the varying inputs and alters the suspension characteristics by directing fluid flow in an attempt to improve vehicle handling and ride comfort for the road surface over which the vehicle is traveling.

(1) DESCRIPTION OF THE PREFERRED EMBODIMENT
(2) The goal of active vehicle ride control is to improve passenger comfort and handling over a variety of road surfaces. For the simplest analysis, the vehicle can be viewed as a quarter car moving only in the vertical direction. This 

(8) In accordance with the invention an adaptive controller is utilized to deliver a control signal to an active suspension system. The control signal has a value related to plural, time varying input signals each indicative of the value of a variable quantity characterizing the state of the suspension system. The input signals are combined to produce the control signal in a manner specified by plural control gain values. The adaptive controller produces time averaged signals corresponding to the input signals. The time averaged signals are used to produse sensitivity signals which have a value indicative of the predicted rate of change of the value of one of the input signals with respect to an incremental change in one of the control gain values. The control gain values are adaptively varied by an incremental amount related to the combination of those sensitivity values which indicate rates of change of outputs with respect to the corresponding control gain value and an error. The combination of sensitivity values being formed in accordance with a plurality of weighting factors indicating the relative importance assigned to each of the sensitivity values. The rate at which the control gains are varied is altered whereby the adaptation rate is decreased for high input signal values to insure stability of the active suspension system.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of “adjusting active suspension based on passenger comfort”. 

based on passenger comfort. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bayerische to the prior art of Bosch as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 10 the combination of Bosch above does not appear to expressly disclose however Liubakka teaches wherein the assessment in the cost function is speed-dependent:
“(9) Fixed values of the feedback gains K.sub.a and K.sub.p are then selected so that the control system shown in FIG. 3 provides adequate performance as illustrated in FIG. 4. These gains are typically selected during system development by "hand tuning" using both subjective and objective tests. Thereafter, the present invention provides a mechanism for adaptively tuning these gains to minimize a performance cost function using a pseudogradient adaptive approach with slow adaptation. U.S. Pat. No. 5,235,512 describes a similar adaptive control approach applied to adaptively vary the feedback gains in a vehicle speed controller.”.  

Accordingly, the prior art references teach all of the claimed elements.

adjusting active suspension based on passenger comfort”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, vibrations would continue to be dampened based on passenger comfort. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bayerische to the prior art of Bosch as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

 Regarding claim 20 and the limitation the control device of claim 18, wherein the actuation signal is determined based on a difference between the actual value signal and the setpoint value signal based on a cost function, wherein a jolt in the body of the transportation vehicle resulting from a change in the vertical speed is assessed by the cost function in relation to a comfort value and a driving safety value and/or a resulting compression travel of the vibration damper see the rejection of corresponding parts of claim 9 above incorporated herein by reference.  
Regarding claim 21 and the limitation the control device of claim 20, wherein the assessment in the cost function is speed-dependent see the rejection of corresponding parts of claim 10 above incorporated herein by reference.  

Regarding claim 29 and the limitation the transportation vehicle of claim 27, wherein the actuation signal is determined based on a difference between the actual value signal and the setpoint value signal based on a cost function, wherein a jolt in the body of the transportation vehicle resulting from a change in the vertical speed is assessed by the cost function in relation to a comfort value and a driving safety value and/or a resulting compression travel of the vibration damper see the rejection of corresponding parts of claim 9 above incorporated herein by reference.    

Regarding claim 30 and the limitation the transportation vehicle of claim 29, wherein the assessment in the cost function is speed-dependent see the rejection of corresponding parts of claim 10 above incorporated herein by reference.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to adjustable vibration dampeners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210312

/BEHRANG BADII/Primary Examiner, Art Unit 3665